DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/794,703 filed 19 February 2020. Claims 1-20 pending. Claims 1-20 and 41-45 canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2018/0266520 to Park.
Regarding claims 1. 3-5, 7, and 11, Park discloses:
Claim 1:
A clutch assembly (i.e., Fig. 1) in a gear train (i.e., Fig. 6) comprising: a locking clutch including: a gear (i.e., 5) including a plurality of teeth (i.e., 7) having at least one tooth with a tapered end (i.e., Figs. 1 and 7 show a taper of 7); an (i.e., 27 has a shaft portion) rotationally connected to an output shaft (i.e., 31); a shift collar (i.e., 1) mounted on the indexing shaft (i.e., at least Fig. 2 shows 1 mounted on 27), configured to translate on the indexing shaft into an engaged and disengaged configuration (i.e., at least [0042]-[0043] discloses that 1 translates), and including a plurality of teeth on a face (i.e., 3), where at least one tooth in the plurality of teeth in the shift collar includes a tapered end (i.e., Figs. 1 and 7 show a taper of 3); and an indexing mechanism (i.e., 15) coupled to the shift collar and the indexing shaft (i.e., at least Fig. 2 shops the coupled relationship of 15 between 1 and 27) and configured to accommodate indexing between the indexing shaft and the shift collar during shift collar engagement (i.e., at least [0045] discloses “performing the indexing means that the sleeve 1 is able to move toward the clutch gear 5 of the second driving gear 41 by aligning the blocking ring 13 with the key 15 while the key 15 moves in the radially inward direction with respect to the movement of the sleeve 1 in the axial direction.”).
Claim 3:
Where the indexing mechanism is configured to inhibit indexing between the indexing shaft and the shift collar caused by inertial load during gear train operation (i.e., [0044] discloses “[t]he radially inward movement of the key 15 is blocked by the frictional force between the blocking inclined surfaces 19 of the blocking ring 13 and the counter-inclined surfaces 25 of the key 15 until synchronization is complete. When synchronization is completed, the indexing torque is generated by slidable relationship of the blocking inclined surfaces 19 and the counter-inclined surfaces 25, and accordingly the blocking ring 13 is slightly rotated with respect to the sleeve 1, whereby indexing is performed.” In other words, a scenario exists where indexing between the shift collar 1 and index shaft 27 is inhibit due to inertial load during gear train operation.).
Claim 4:
Where the shift collar is configured to axially translate along the indexing shaft (i.e., at least Figs 5 and 6 show movement of the shift collar 1 relative to the indexing shaft 27. While the location of the clutch device is moved between the input and output, the axial displacement is not effected by the location of the apparatus. In other words, the axial displacement of 1 relative to 27 occurs regardless of the location of the apparatus. Further, [0004] discloses that sleeves are displaced axial in relation to a hub, which is 1 and 27 here.)
Claim 5:
Where the tapered end of the tooth in the gear and the tapered end of the tooth in the shift collar each include two angled surfaces (i.e., Fig. 7 shows that both 3 and7 each have two angled surfaces).
Claim 7:
Where the tapered end of the tooth in the gear has a substantially identical angle to an angle of the tapered end of the tooth in the shift collar (i.e., Fig. 7 shows that 3 and 7 appear to be identical in design).
Claim 11:
A method for operation of a clutch assembly (i.e., Fig. 1) in a gear train (i.e., Fig. 6), comprising: engaging a tooth (i.e., 7)  with a tapered end (i.e., Figs. 1 and 7 show a taper of 7) in a gear (i.e., 5) with a tooth (i.e., 3) having a tapered end (i.e., Figs. 1 and 7 show a taper of 3 in a shift collar(i.e., 1; [0028] discloses that teeth 3 and 7 are engaged via movement of sleeve 1), where the clutch assembly comprises: the gear including a plurality of teeth having the tooth with the tapered end (i.e., Fig. 1 shows the relation of all the elements disclosed above); an indexing shaft (i.e., 27 has a shaft portion) rotationally connected to an output shaft (i.e., 31); the shift collar mounted on the indexing shaft (i.e., at least Fig. 2 shows 1 mounted on 27), configured to translate on the indexing shaft into an engaged and disengaged configuration (i.e., at least [0042]-[0043] discloses that 1 translates; see also the movement of 1 relative to 27 in Figs. 5 and 6), and including the tooth with the tapered end (i.e., Fig. 1 shows the relation of all the elements disclosed above); and an indexing mechanism (i.e., 15) coupled to the shift collar and the indexing shaft (i.e., at least Fig. 2 shops the coupled relationship of 15 between 1 and 27)  and configured to accommodate for indexing between the indexing shaft and the shift collar during shift collar engagement (i.e., at least [0045] discloses “performing the indexing means that the sleeve 1 is able to move toward the clutch gear 5 of the second driving gear 41 by aligning the blocking ring 13 with the key 15 while the key 15 moves in the radially inward direction with respect to the movement of the sleeve 1 in the axial direction.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Patent No. 6,065,898 to Hale.
Claim 8:
Regarding claim 8, Park discloses the limitations above, but does not explicitly disclose:
Where an angle of the taper is greater than 5 degrees.
Hale discloses:
An angle of a tooth taper that is greater than 5 degrees (i.e., col. 4, lns. 47-50 disclose “[t]he tapered side sections [have] a taper of 45° to 60°, with a preferred taper of 45°.”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the tooth design Hale in Park for the benefit of a more robust system. Having the teeth too shallow would not allow for engagement and would additional complicate the engagement process. Finally, simply changing angle of the tooth taper requires only routine skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Patent Publication No. 2019/0301576 to Harada.
Claim 9:
Regarding claim 9, Park discloses the limitations above, but does not explicitly disclose:
Further comprising a one-way clutch positioned between the output shaft and the gear; where the one-way clutch is configured to rotationally engage the gear and the output shaft when a rotational speed in a first direction of the gear exceeds a rotational speed in the first direction of the output shaft in the first direction; and where the one-way clutch is configured to rotationally disengage the gear and the output shaft when the gear rotates in a second direction opposite the first direction or the rotational speed in the first direction of the output shaft exceeds the rotational speed in the first direction of the gear.
Harada discloses:
A one-way clutch (i.e., 400) positioned between an output shaft (i.e., x2) and a gear (i.e., 100b); where the one-way clutch is configured to rotationally engage the gear and the output shaft when a rotational speed in a first direction of the gear exceeds a rotational speed in the first direction of the output shaft in the first direction (i.e., Fig. 2A shows a scenario when power is torque is transmitted from motor 10 through 400, which is in an engaged state); and where the one-way clutch is configured to rotationally disengage the gear and the output shaft when the gear rotates in a second direction opposite the first direction (i.e., Fig. 2C 400 is disengaged; see also [0013] discloses Fig. 2 C is representative of regenerative state, which is indicative of a reverse rotation state to regenerate power through 10) or the rotational speed in the first direction of the output shaft exceeds the rotational speed in the first direction of the gear (i.e., alternatively, power is transmitted through 400 in Fig. 2C; however, 400 is not shown to transmit torque and is thus disengaged see [0048]).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the tooth design Harada in Park for the benefit of a more robust system. Using a one-way clutch prevents potential catastrophic failure due to torque transmitting in a reverse direction through a system. Further, adding a one-way clutch to limit torque flow to a single direction requires only routine skill in the art. 
Claim 10:
Regarding claim 10, Park discloses the limitations above, but does not explicitly disclose:
Further comprising a controller including executable instructions stored in non-transitory memory that, responsive to receiving a request to initiate a reverse or regeneration mode transition, cause the controller to: transition the clutch assembly into an engaged state.
Harada discloses:
A controller (i.e., 30) including executable instructions stored in non-transitory memory that, responsive to receiving a request to initiate a reverse or regeneration mode transition (i.e., Fig. 2C is disclosed as a reverse request scenario; [0036]  discloses the operation of control unit 30), cause the (i.e., [0036] discloses control unit 30 instructs the movement of switching unit 300 to engage/disengage 105).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the tooth design Harada in Park for the benefit of a more robust system. A controller that takes data from various inputs and then controls the engagement state of clutches is an optimal way to effectively control a system creates a more robust system. Further, adding a controller that controls the engagement state of a clutch requires only routine skill in the art. 
Claim 12:
Regarding claim 12, Park discloses the limitations above, but does not explicitly disclose:
Where the step of engaging the tooth with the tapered end in the gear, is implemented responsive to receiving a request to transition to a reverse drive mode or a regeneration mode.
Harada discloses:
A controller (i.e., 30) that, responsive to receiving a request to initiate a reverse or regeneration mode transition (i.e., Fig. 2C is disclosed as a reverse request scenario; [0036] discloses the operation of control unit 30), transitions a clutch assembly into an engaged state (i.e., [0036] discloses control unit 30 instructs the movement of switching unit 300 to engage/disengage 105).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the tooth design Harada in Park for the benefit of a more robust system. A .

Allowable Subject Matter
Claims 2, 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15:
A clutch assembly in a gear train of an electric drive axle, comprising: a locking clutch comprising: a gear including a plurality of teeth having at least one tooth with a tapered end; an indexing shaft fixedly connected to an output shaft; a shift collar in splined engagement with the indexing shaft, configured to translate on the indexing shaft into an engaged and disengaged configuration, and including a plurality of teeth on a face, where at least one tooth in the plurality of teeth in the shift collar includes a tapered end; and an indexing mechanism including a spring loaded ball positioned in a recess of the indexing shaft and configured to mate with a ramp in the shift collar and allow the shift collar to index in relation to the indexing shaft during locking clutch engagement.
Regarding claim 15, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, claim 15 requires a specific configuration of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10253825 teaches a clutch assembly that has two opposing facing clutch members with tapered teeth. However, the reference fails to teach an indexing mechanism.
2018/0372167 teaches a similar indexing mechanism that was applied against the instant application. However, the mechanism disclosed in this reference fails to teach the use of the indexing mechanism in a geared vehicle.
8602188 teaches a clutch device with opposing facing toothed members that are tapered. However, the reference fails to teach or render obvious the remaining limitations of the claims.
5538119 teaches a clutch assembly with indexing and tapered teeth. However, the reference fails to teach the indexing mechanism set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.